DETAILED ACTION
Amendments filed 23 May 2022 have been entered. The amendments have overcome the previous claim objections. Claims 1-5, and 8 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 8 recites “wherein the radial sensor is positioned on an inlet side of the radial electromagnetic and on an outlet port side a position where a motor portion is disposed.“ It is unclear whether the term “radial electromagnetic” refers to the previously claimed “radial electromagnetic target” or to the “radial electromagnet.” For the limited purpose of evaluation, it will be interpreted as referring to the radial electromagnet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maejima (US 2002/0113509).
Regarding claim 8, Maejima discloses a magnetic bearing portion (magnetic bearing portion 8, 12, par 0042-0053) of a vacuum pump (turbo molecular pump 1, par 0037) rotatably supports a shaft (shaft 11, par 0041) enclosed in a housing (casing 16, par 0040) of the vacuum pump having an inlet port (suction port 6, par 0039) and an outlet port (exhaust port 19, id.), the magnetic bearing portion comprising: a radial electromagnetic target (radial target 3, 4, par 0043-0054) fixed at a predetermined position on the shaft (radial target 3, 4 is on the shaft 11, id.); a radial electromagnet (bearing portion 8, 12, is four electro magnets, par 0042, 0053) facing the radial electromagnetic target with a predetermined gap (gap distance is predetermined in order to measure flux and displacement of the shaft, par 0045-0046) therebetween, a radial sensor target (target 4, 3 sensed by radial sensor 9, 13, par 0043, 0048, 0054) fixed at a predetermined position on the shaft (target 4, 3 is at a predetermined distance to measure gap distance, par 0048, 0054), and a radial sensor (radial sensor, 9, 13, par 0043-0050, 0054) facing the radial sensor target with a predetermined gap therebetween (gap is predetermined and measured for desired displacement, par 0048-0054),    wherein the radial sensor is positioned on an inlet side of the radial electromagnet… (fig 1, sensor 9 is closer to suction port 6 than magnet bearing 8, par 0039) and on an outlet port side (fig 1, side closer to exhaust port 19) a position where a motor portion is disposed (fig 1, sensor 13 in closer to exhaust port 19 than the motor portion 10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maejima (US 2002/0113509) in view of Brunet (US 4,500,142).
Regarding claim 1, Maejima discloses a vacuum pump (turbo molecular pump 1, par 0037), comprising: a housing (fig 1, casing 16, par 0040) in which an inlet port (suction port 6, par 0039) and an outlet port (exhaust port 19, id.) are formed; a shaft (shaft 11, par 0041) enclosed in the housing; a magnetic bearing (magnetic bearings 8, 12, 20, par 0041) portion that is composed of a radial electromagnetic target (fig 2, radial target 4, 3, par 0043-0045, 0051, 0054) fixed at a predetermined position on the shaft (target 4, 3 is on shaft 11, id.), a radial electromagnet (bearing portion 8, 12, is four electro magnets, par 0042, 0053) facing the radial electromagnetic target with a predetermined gap therebetween (fig 2, gap distance is predetermined in accordance with measuring flux and displacement, par 0045-0046), a radial sensor target (target 4, 3,  is sensed by radial sensor 9, 13,  par 0043, 0048, 0054) fixed at a predetermined position on the shaft (target 4, 3 is at a predetermined position in order to measure gap distance, par 0048, 0054) and a radial sensor (radial sensor 9, 13,  par 0043-0050, 0054) facing the radial sensor target with a predetermined gap therebetween (a gap is measured in order to determine and adjust to the desired displacement, par 0050-0051, 0054), and rotatably supports the shaft (magnetic bearing supports the shaft, par 0051); a motor (motor 10, par 0067-0068, 0071) that is composed of a shaft-side motor portion (motor portion 10, portion on the shaft, par 0067-0069) fixed at a predetermined position on the shaft (motor portion 10 is between magnetic bearing portions 8 and 12, par 0066) and a housing-side motor portion (fig 1 depicts motor stator, par 0068) facing the shaft-side motor portion with a predetermined gap therebetween (fig 1 depicts a gap between motor rotor and stator), and rotates the shaft; and a rotating portion disposed on the shaft (rotor 24, par 0073) and rotated by the motor together with the shaft, wherein the vacuum pump transfers a gas (gas, par 0014) sucked from the inlet port to the outlet port by rotating the rotating portion at a high speed (id.).
Maejima does not disclose the radial sensor is positioned between the radial electromagnet and the housing side motor portion.
Brunet teaches an analogous magnetic suspension rotor wherein an analogous radial sensor (fig 4, sensor 7, c 4 l 4) is positioned between an analogous electromagnet (electromagnetic bearing 5, c 3 l 48) and an analogous housing side motor portion (motor 3, c 3 l 49-50).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention, that the arrangement of bearing, sensor, and motor of Brunet is obvious to try. An exemplary rational to conclude obviousness is “obvious to try” when choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,  See MPEP 2143). In this case, there are a finite number of identified, predictable solutions because the bearing, sensor, and motor of an active magnetic bearing, must place the sensor either, first,  between the bearing and motor, or, second,  on the far side of the bearing, or, third, on the far side of the motor.  In this case, the solution of sensor between bearing and motor is predictable and provides a reasonable expectation of success as a bearing because the arrangement is used in the functional Brunet reference. Therefore the arrangement of sensor, electromagnet, and motor disclosed by Brunet is an obvious to try arrangement of an active bearing of Maejima.
Regarding claim 2, Maejima discloses the vacuum pump according to claim 1, wherein the magnetic bearing portion includes a first spacer (fig 1 depicts several laminated steel plates for target 3, a single plate with insulation may be considered a spacer between other plates, par 0131) fixed on the inlet port side of the radial sensor target (id.) and a second spacer (a second of the plurality of laminated steel plates may be considered a second spacer, par 0131) fixed between the radial sensor target and the radial electromagnetic target. 
Regarding claim 3, Maejima discloses the vacuum pump according to claim 2, wherein at least either of the first spacer or the second spacer is formed of a laminated steel plate (laminated steel plates form targets 3 and 4, par 0131). 
Regarding claim 5, Maejima discloses the vacuum pump according to claim 1, wherein the radial sensor is an inductance displacement sensor (radial sensors 9 and 13 measure distance using a high frequency magnetic field generated on the shaft, par 0047-0048, 0050, 0062; a person of ordinary skill in the art would recognize this as an inductance displacement sensor; implicitly radial sensor 13 is the same construction as sensor 9, par 0062). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maejima in view of Brunet in view of Beam (US 5,955,880).
Regarding claim 4, Maejima discloses the vacuum pump according to claim 1. Maejima does not disclose wherein the motor has a shield structure at a side of the housing-side motor portion so as to face the radial sensor.
Beam teaches an electric motor with magnetic bearings wherein has a shield structure (fig 18, plate shield 182, c 12 l 20-22) at a side of the housing-side motor portion so as to face a radial sensor (sensor 104, c 12 l 15). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the plate shield 182 of Beam between the stator and sensor of Maejima in order to reduce stator winding radiated noise reaching the sensor, thereby increasing the accuracy of the sensor (Beam, c 12 l 7, 12-20). 

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. The claims have been remapped to the amendments as shown above. New art has been incorporated into the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746